EXHIBIT 10.18
TERMS OF PERFORMANCE SHARE AWARDS

1.   Generally. This document sets forth the terms and conditions under which an
award (an “Award”) of forfeitable shares of Ferro Common Stock (“Performance
Shares”) are made under paragraph 4(d) of the 2003 Long-Term Incentive
Compensation Plan (the “Plan”), which was approved by Ferro Corporation
shareholders on April 25, 2003. (The recipient of an Award is called the
“Performance Share Recipient” below. The term “Ferro” below includes Ferro
Corporation and its subsidiary and affiliated companies.)

2.   Precedence of the Plan. The terms of this document are in all events
subject to the terms and conditions of the Plan. If there is any inconsistency
between this document and the Plan, then the Plan, and not this document, will
govern. The Compensation & Organization Committee of the Board of Directors (or
such other committee as the Board may from time to time designate) (the
“Committee”) administers awards under the Plan and has the authority to
determine the terms and conditions, not inconsistent with the provisions of the
Plan, of any Award granted under this Plan. In this capacity, the Committee also
has the authority to construe and interpret the provisions of the Plan and all
awards under the Plan and to establish, amend, and rescind rules and regulations
for the administration of the Plan, all of which will be binding on the
Performance Share Recipient.

3.   Basic Award Terms. The name of the Performance Share Recipient, the date of
the Award, the number of Performance Shares being awarded, the period over which
the Performance Shares will mature (the “Performance Period”), and the targets
which must be achieved in order to earn the Performance Shares (the “Performance
Targets”) are set forth separately in Exhibit A to an award letter from Ferro to
the Performance Share Recipient which refers expressly to this document.

4.   Performance Shares. The Performance Shares are represented by shares of
Ferro Common Stock that will be converted into nonforfeitable shares of Ferro
Common Stock at the end of the Performance Period if Performance Targets have
been met (as further explained below). The Performance Shares are subject to
forfeiture if the Performance Targets have not been achieved at the end of the
Performance Period. During the Performance Period, however, the Performance
Share Recipient will be entitled to receive dividends on the shares of Ferro
Common Stock that represent the Performance Shares and to exercise all other
rights pertaining to such shares except the right to assign, encumber or
transfer such shares.

5.   Performance Targets. The Committee establishes the Performance Targets that
apply to a given Award. When determining whether Performance Targets have been
attained, the Committee will have the discretion to make adjustments to take
into account extraordinary or nonrecurring items or events, or unusual
nonrecurring gains or losses identified in Ferro’s financial statements,
provided such adjustments are (to the extent applicable) made in a manner
consistent with Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”). Awards of Performance Shares made to Participants subject to
Section 162(m) of the Code are intended to qualify under Section 162(m) and the
Committee will interpret the terms of such Awards in a manner consistent with
that intent to the extent appropriate.

6.   Conversion. As soon as practicable after Ferro’s independent auditors have
issued their report on Ferro’s financial results for the Performance Period,
Ferro will calculate and deliver to the Performance Share Recipient the value of
the Award. The value of the Award will be determined by multiplying (a) the
number of Performance Shares covered by the Award times (b) a Conversion Rate
set forth in Exhibit A to the award letter times (c) the average closing price
for Ferro Common Stock during the first ten calendar days of the last month of
the Performance Period.

7.   Payment. Ferro will pay one-half of the value of the Award in
nonforfeitable shares of Ferro Common Stock and the remaining one-half in cash.
(At that time, the forfeitable shares of Ferro Common Stock issued in respect of
such Award will be cancelled.) Any fractional share will be rounded down to the
nearest whole number.

 



--------------------------------------------------------------------------------



 



8.   Retirement. If a Performance Share Recipient retires from his or her
employment with Ferro under a Ferro retirement plan or policy (including early
retirement) during the Performance Period, then a pro rata share of the
forfeitable shares of Ferro Common Stock representing the Performance Shares
will be forfeited. In such case, however, the Performance Share Recipient will
remain eligible to receive a payment at the end of the Performance Period in
respect of the Award based on the remaining unforfeited shares of Ferro Common
Stock. The pro rata share of forfeited shares will be measured by a fraction the
numerator of which is the number of full calendar months in the Performance
Period after Performance Share Recipient’s retirement and the denominator of
which is the number of full calendar months in the Performance Period.

9.   Disability. If a Performance Share Recipient’s employment terminates due to
the Performance Share Recipient’s total and permanent disability during the
Performance Period, then a pro rata share of the forfeitable shares of Ferro
Common Stock representing the Performance Shares will be forfeited. In such
case, however, the Performance Share Recipient will remain eligible to receive a
payment at the end of the Performance Period in respect of the Award based on
the remaining unforfeited shares of Ferro Common Stock. The pro rata share of
forfeited shares will be measured by a fraction the numerator of which is the
number of full calendar months in the Performance Period after Performance Share
Recipient’s termination of employment and the denominator of which is the number
of full calendar months in the Performance Period.

10.   Death. If a Performance Share Recipient dies during a Performance Period,
then a pro rata share of the forfeitable shares of Ferro Common Stock
representing the Performance Shares will be forfeited. In such case, however,
the person who is entitled by will or the applicable laws of descent and
distribution will be eligible to receive a payment at the end of the Performance
Period in respect of the Award based on the remaining unforfeited shares of
Ferro Common Stock (a) in full in the case of a Performance Share Recipient who
was employed by Ferro at the time of his or her death or (b) in the case of a
Performance Share Recipient not so employed, to the extent that the Performance
Share Recipient would have been entitled to exercise the same immediately before
his or her death. The pro rata share of forfeited shares will be measured by a
fraction the numerator of which is the number of full calendar months in the
Performance Period after Performance Share Recipient’s death and the denominator
of which is the number of full calendar months in the Performance Period.

11.   Other Termination of Employment. If the Performance Share Recipient’s
employment with Ferro terminates before the end of the Performance Period for
any reason other than those stated in clauses 8-10 above, then all of the
forfeitable shares of Ferro Common Stock representing the Performance Shares
will be forfeited and the Performance Share Recipient will not be eligible to
receive any payment in respect of the Award at the end of the Performance
Period.

12.   Legal Restrictions on Issuance of Shares. No shares of Ferro Common Stock
will be issued in respect of an Award if and to the extent such issuance would
violate:

  A.   Any applicable state securities law;     B.   Any applicable registration
or other requirements under the Securities Act of 1933 (the “1933 Act”), as
amended, the Securities Exchange Act of 1934, as amended, or the listing
requirements of any stock exchange; or     C.   Any applicable legal requirement
of any other government authority.

    Ferro will make reasonable efforts to comply with the foregoing laws and
requirements so as to permit the issuance of shares of Ferro Common Stock in
respect of Awards. Furthermore, if a Registration Statement with respect to the
shares to be issued in respect of an Award is not in effect or if counsel for
Ferro deems it necessary or desirable in order to avoid possible violation of
the 1933 Act, then Ferro may require, as a condition to its issuance and
delivery of certificates for the shares, the delivery to Ferro of a commitment
in writing by the person to whom the shares are being issued that at the time of
such exercise it is his or her intention to acquire such shares for his or her
own account for investment only and not with a view to, or

-2-



--------------------------------------------------------------------------------



 



    for resale in connection with, the distribution thereof; that such person
understands the shares may be “restricted securities” as defined in Rule 144 of
the Securities and Exchange Commission; and that any resale, transfer or other
disposition of said shares will be accomplished only in compliance with
Rule 144, the 1933 Act, or the other Rules and Regulations thereunder. Ferro may
place on the certificates evidencing such shares an appropriate legend
reflecting the aforesaid commitment and the Company may refuse to permit
transfer of such certificates until it has been furnished evidence satisfactory
to it that no violation of the 1933 Act or the Rules and Regulations thereunder
would be involved in such transfer.

13.   Forfeiture. The Performance Share Recipient will forfeit his or her
Performance Shares if, during the Performance Period, he or she—

  A.   Directly or indirectly, engages in, or assists or has a material
ownership interest in, or acts as agent, advisor or consultant of, for, or to
any person, firm, partnership, corporation or other entity that is engaged in
the manufacture or sale of any products manufactured or sold by Ferro or any
products that are logical extensions, on a manufacturing or technological basis,
of such products;

  B.   Discloses to any person any proprietary or confidential business
information concerning Ferro or any Ferro officers, Directors, employees,
agents, or representatives which the Performance Share Participant obtained or
which came to his or her attention during the course of his or her employment
with Ferro;

  C.   Takes any action likely to disparage or have an adverse effect on Ferro,
its subsidiaries, or affiliates or any of Ferro’s officers, Directors,
employees, agents, or representatives;

  D.   Induces or attempts to induce any Ferro employee to leave the employ of
Ferro or otherwise interferes with the relationship between Ferro and any of
Ferro’s employees, or hires or assists in the hiring of any person who was a
Ferro employee, or solicits, diverts or otherwise attempts to take away any
customers, suppliers, or co-venturers of Ferro, either on the Performance Share
Recipient’s own behalf or on behalf of any other person or entity; or

  E.   Otherwise performs any act or engages in any activity which in the
opinion of the Committee is inimical to the best interests of Ferro.

14.   Withholding. All amounts paid to or on behalf of the Performance Share
Recipient in respect of Performance Shares will be subject to withholding as
required by law.

15.   Transferability. No Performance Shares are transferable by the Performance
Share Recipient other than by will or by the laws of descent and distribution,
and is exercisable during the lifetime of the Performance Share Recipient.

16.   Adjustments on Changes in Capitalization. If at any time before the end of
the Performance Period, the shares of Ferro Common Stock are changed or Ferro
makes an “extraordinary distribution” or effects a “prorata repurchase” of
Common Stock as described in paragraph 8 of the Plan or takes any other action
described in that paragraph, then the shares issuable in respect of an Award
will be appropriately adjusted as provided in such paragraph.

17.   Employment at Will. By countersigning and returning to Ferro a copy of the
grant letter, the Performance Share Recipient acknowledges and agrees that, as
in the past, he or she is an employee at will of Ferro.

-3-